This case was filed in the Supreme Court under the title of “State of Ohio, ex rel., John Tague Post No. 188, American Legion v. John W. Klinger et al.” On the 6th day of July, 1925, the Local Post of the American Legion requested John Klinger et al., as the County Commissioners of Perry County, to allow said Post the sum of $50.00 to defray the expenses of Memorial Day, May 30, 1925. The defendants, as Commissioners on that date, failed and refused to allow said Post the sum of $50.00, but did allow them $16.66. On the 27th day of July, 1925, the Post again demanded in writing of the defendants the sum of $50.00, and returned to defendants the warrant for $16.66 which had previously been allowed. The defendants again denied the claim, and ordered that the sum of $16.66, which was returned by the Legion to the defendants, be returned to the county treasury. Thereupon plaintiff brought suit in mandamus in the Supreme Court to compel the defendants to allow them the sum of $50.00, as is provided by law.
Section 2503, General Code provides: “The commissioners of a county, annually, upon request of the officials thereof, may appropriate to each post of the Grand Army of tjie Republic, to each camp of the Spanish war Veterans, and to each camp or post of any organization of veterans of the World war against the Central Powers of Europe, in the County, the sum of fifty dollars to aid in defraying the expenses of Memorial day,”----
It is the contention of the Legion that the word “may” as used in Section 2503 is mandatory, and that no discretion is with the county commissioners, but that they must allow the sum of $50.00, when duly demanded, 35 OS. 284, to 287; 65 OS. 1.
Upon the filing of the petition in the Supreme Court, and upon application to the Judges of that Court, an alternative writ in mandamus was granted, requiring Commissioners to allow the Legion the sum of $50.00, as prayed for in the petition, or show cause on or before the 7th day of November why they have not done so. To this petition of the plaintiff, the defendants, filed a general demurrer, questioning the right of the plaintiffs to maintain the action. The demurrer has not yet been heard. The disposition of the demurrer will, no doubt, settle the case.